Case 2:19-cv-00638-ILG-PK Document 28 Filed 07/20/20 Page 1 of 1 PageID #: 162



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 CRAIG CUNNINGHAM on behalf of himself and                     Case No. 2:19-cv-00638-ILG-PK
 all others similarly situated,

                                Plaintiff,

                 -vs.-                                         NOTICE OF MOTION TO STAY

BIG THINK CAPITAL INC.,

                                Defendant.



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the

undersigned attorneys for Defendant Big Think Capital Inc. (“Big Think”) moves this Court before

the Honorable Peggy Kuo, Courtroom 11C South at the United States Courthouse located at 225

Cadman Plaza East, Brooklyn, New York 11021 at a time to be determined by the Court for an

Order continuing the stay of this action pending the United States Supreme Court’s recent grant of

certiorari in Facebook, Inc. v. Duguid, 19-511 (U.S. July 9, 2020) as it relates to this putative class

action alleging that Big Think violated the Telephone Consumer Protection Act, 47 U.S.C. § 227

et. seq. or granting such additional relief as the Court deems just and proper.

      Dated: July 20, 2020                                     Respectfully submitted,

                                                               THOMPSON HINE LLP

                                                       By:     /s/Mendy Piekarski
                                                               Mendy Piekarski
                                                               335 Madison Avenue, 12th Floor
                                                               New York, New York 10017-4611
                                                               Tel. (212) 344-5680
                                                               Fax (212) 344-6101
                                                               Mendy.Piekarski@thompsonhine.com

                                                               Attorneys for Defendant
                                                               Big Think Capital, Inc.
